 JOSLINDRY GOODSCOMPANY555on the Air Forcejob after October 14,1954, and(2) Hagel did not make -adiligent attempt to obtain employment between November11, 1954, and May 16,1955.Accordingly, the Trial Examiner finds that the gross back pay due Hagelamountsto $923.74 which sumis arrived at in the following manner:Gross back-pay due from Respondent from 6-10-54 to 10-17-54______ $3, 487.07InterimGross Earnings14____________2, 563.33---------------Total back pay due---------------------------------------923.74U Prom Morrison-Knudsen $843.16; from Patti-MacDonnald & Associates $1,404.05;from L.E. Baldwin $316.12.[Recommendations omitted from publication.]Joslin Dry Goods CompanyandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen,and Helpers of Amer-ica, Local No.452, AFL-CIO.Case No. 30-CA-419. July 9,1957DECISION AND ORDEROn April 9, 1956, Trial Examiner Henry Sahm issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondent, Joslin Dry Goods Company, had engaged in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action as set forth in the copyof the Intermediate Report attached hereto.The Trial Examinerfound further that the Respondent had not engaged in certain unfairlabor practices alleged in the complaint, and recommended dismissalof theseallegationsof the complaint. Thereafter, the Respondent andthe Charging Party, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, and Helpers of America, Local No. 452,AFL-CIO, hereinafter referredto asthe Union, filed exceptions tothe Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions, and briefs; and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminerwith the following additions, modifications,and exceptions:1.Respondentis a retaildepartment store with main and branchstoreslocated in Denver, Colorado, and environs.On June 29, 1954,the Respondent received a letter from the Union in which the Unionclaimed to represent a majority of the employees who work at theRespondent's warehouse as truckdrivers, truck helpers, warehouse-men, appliance servicemen and installers, and television service repair-men, and requested the Company to bargain with it for theseemployees.Upon receipt of the Union's demand for recognition, StoreSuperintendent Jordan, telephoned the Respondent's New York118 NLRB No. 58. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice for instructions on handling the Union's request. Jordan testi-fied that during this conversation he was instructed to announce animmediate wage increase and "to go ahead and correct . . . anythingelse which were problems to the men."On July 1 Jordan began calling each of the warehouse employeesinto his office.In separately held interviews Jordan polled the em-ployees as to whether they had signed a union card, solicited lettersof withdrawal from those who had, and announced a wage increase,running in some cases to as much as $13 a week. In addition, theRespondent's superintendent stated that the Company was "onehundred percent against" the Union; that he "didn't believe in out-siders coming in and telling him how the Company should be oper-ated"; and that the Company "could sell the trucks and you boys willbe out of work." Jordan also asked who the "instigator" was; warnedthat the Company "doesn't like . . . that kind of men"; requested theemployees to "remember the raise . . . if it ever came to a vote"; andannounced: "there's only six of them left that are for the Union."On July 2, a Saturday, Union Representative Lindsay telephonedSuperintendent Jordan to inquire whether he had received the Union'sletter.Jordan acknowledged its receipt but declined to meet withthe Union at that time because he was "rather busy." There is a disputeas to who was obligated to call whom thereafter.Union Representa-tive Lindsay testified that Jordan said he would contact Lindsay laterthe following week; whereas Superintendent Jordan's version is thathe asked Lindsay to call later the next week and Lindsay consented.BetweenJuly5 and July 7, five of the employees who. had signedunion cards submitted letters revoking their signatures to Superin-tendent Jordan.On July 8 the Union filed the instant charges allegingviolations of Section 8 (a) (1) and 8 (a) (5) of the Act.Like the Trial Examiner, we find that by its campaign of interroga-tion, threats of reprisal, and other acts of interference, restraint, andcoercion, set forth above and at greater length in the IntermediateReport, the Respondent violated Section 8 (a) (1) of the Act.Although we affirm the Trial Examiner's finding that there was noviolation of Section 8 (a) (5) of the Act by the Respondent, we donot agree with the Trial Examiner's stated reasons predicated by himin substance on the view that the Respondent had not been accordedsufficient time within which to determine the validity of the Union'sbargaining request. In our opinion, the conduct of the Respondent,detailed above, which followed immediately upon the Union's request,clearly indicates that the Respondent embarked upon a calculatedcampaign to undermine the Union. The Trial Examiner, assumingthe appropriateness of the unit and the Union's majority status, none-theless failed to relate the effect of such conduct to the Section 8 (a) JOSLIN DRY GOODS COMPANY557(5) allegations.'As we do not agree with the Trial Examiner's ra-tionale, we must pass upon the contention of the Respondent that theUnion's bargaining request embraced an inappropriate unit, a con-tention which the Trial Examiner, in view of his ultimate holding,found unnecessary to consider.As it is well established that a bargain-ing request must be made in an appropriate unit to serve as a basisfor a finding of unlawful refusal to bargain, the Respondent'scontention raises a serious issue for our resolution.The Respondent contends that the unit set forth in the Union'sbargaining request was inappropriate since it grouped television andappliance repairmen with truckdrivers and warehousemen.Thewarehouse in question, located about a mile from the main store, isused to store merchandise carried in the Respondent's various sellingdepartments.In addition, a portion of the warehouse is devoted toa television and appliance repair shop.The warehousemen and truck-drivers perform the normal tasks which their classification implies.Thus, the warehousemen receive merchandise, store it at prescribedlocations in the warehouse, move it as the need arises, keep recordsof goods shipped in and out of the warehouse, and prepare goods fordelivery.The drivers deliver goods between the warehouse, the mainor branch stores, customers' homes, and local distributors.When notengaged in delivery duties the drivers perform general warehousefunctions.Both groups work regular hours and their wages arecarried on the same "general" store account.The Respondent's ware-housing and delivery employees work under a foreman at the ware-house and they are responsible to Store Superintendent Jordan ratherthan the manager of any particular store department.The repair shop is partitioned off from the storage sections of thewarehouse with entrances separate from those used by the warehouse-men and truckdrivers: Its function is to service and repair televisionsets, radios, refrigerators, and other household equipment.Some"benchwork" is performed in the shop but the repairmen's work ismainly at customers' homes or on the selling floor of the main store.One group of repairmen is assigned to appliance repair, the other totelevision repair.All have a familiarity with service manual tech-niques, and either a background of technical training or equivalentapprenticeship.Frequent night calls are a condition of the repair-men's employment, and their hours of work are therefore irregular.In making service calls during the day as well as at night, therepairmen use their own cars on a compensable mileage basis.Time-cards for the television repairmen are located in the television repairshop; those of the appliance repairmen are kept in the appliance1 See e.g.KTRH Broadcasting Company,113 NLRB 125;IdahoEgg Producers Inc.,111 NLRB 93;Safeway Stores,Inc.,110 NLRB 1718. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment of the main store.The repairmen's wages are charged bythe Company to the merchandise department. Supervision for therepairmen is distinct from that governing the other warehouse em-ployees.Thus, the television repairmen have their own foremen andalthough the appliance repairmen have no on-the-scene supervision,the line of supervision for the repairmen, as a group, is through themain store's appliance merchandise manager.On the basis of the foregoing facts and the entire record, we concludethat the duties and interests of the television and appliance repairmenare different from those of the warehousemen and drivers.TheBoard has held that appliance repair and service personnel are notproperly a part of a driver and warehouseman unit where the repair-men do not perform customary warehouse duties and where therepairmen are responsible to a store department manager rather thanto a warehouse supervisor.2Here, the repairmen exercise skills dif-ferent from those of the drivers and warehousemen, and the repairmenare directly responsible to the main store's appliance manager.Under these circumstances, we find that the repair shop, thoughlocated in the warehouse, is for all intents and purposes merely anadjunct of the appliance department.Accordingly, we find that theappliance service employees were improperly included in the unit inwhich the Union requested bargaining, because, as we recently statedin theHarris 3case, "they are not under the supervision of the ware-house superintendent but also for the further reason that in generalthey are not engaged in performing typically warehouse functions."In our opinion the Union's failure to request bargaining in theproper unit is fatal to the General Counsel's Section 8 (a) (5) allega-tions against the Respondent. "[A] prior appropriate request forbargaining is a condition precedent to any finding of a refusal tobargain." 4While the existence of "minor variations" between theunit originally proposed by the Union and the unit which the Boardultimately finds appropriate, will not, in and of itself, preclude theBoard from sustaining a refusal to bargain allegation,' we note thathere the proposed unit is virtually twice as large as the unit whichwe would normally find appropriate,' and includes categories whichare not properly in the unit.Accordingly, in the face of this sub-stantialvariation between the proposed unit and the appropriate unit,2 See,e.g.,Montgomery Ward & Company,85 NLRB 976;Mayflower Sales Company,78 NLRB 69;Morris Kirschman & Co., Inc.,111 NLRB 776.3A.Harris&Co., 116 NLRB 1628;Associated DryGoodsCorporation,117 NLRB 1069.4 SeeBarlow-Maney Laboratories,Inc.,65 NLRB 928, 943;The C. L.Bailey GroceryCompany,100 NLRB 576, 579.e SeeBarlow-Haney Laboratories,Inc.,supra.,atp.944;Washington Coca-ColaBottling Works, Inc.,117 NLRB 1163.fiAccording to the General Counsel,the warehouse is made up of 17 employees, 8 ofwhom are repairmen. JOSLINDRY GOODSCOMPANY559we shall dismiss the complaint herein, insofar as it alleges that theRespondent violated Section 8 (a) (5) of the Act.7ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Joslin Dry GoodsCompany, its agents, successors, and assigns, shall :1.Cease and desist from :(a)Coercively or otherwise unlawfully polling or interrogatingemployees concerning their membership in, or activities on behalfof, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local No. 452, AFL-CIO, or any otherlabor organization of its employees, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1).(b)Threatening economic reprisals against its employees becauseof their union sympathies and activities.(c)Offering grants of economic benefits to its employees if theywould refrain from their union activities and affiliations.(d)Urging, inducing, and assisting, said employees to repudiateinwriting their union affiliations and their authorizations to theUnion to act for them as their bargaining representative.(e) In any like manner interfering with, restraining, or coercingits employees in the exercise of their rights guaranteed in Section7 of the Act.2.Take the following affirmative action, which it is found willeffectuate the policies of the Act :(a)Post at its warehouse, 2401 Blake Street, Denver, Colorado,copies of the notices attached hereto marked "Appendix A." s Copiesof said notices, to be furnished by the Regional Director for theSeventeenth Region, shall, after being duly signed by the Respond-ent's representatives, be posted by the Company immediately afterreceipt thereof, and be maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable stepsshall be taken by the company to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.7As a unit made up of the entire warehouse is found inappropriate,it is immaterialwhether the Union represented a majority of the employees therein.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8 (a) (5) of the Act.MEMBERMURDOCK,dissenting in part :This case, following the majority's decision inWashington CocaCola, supra,is, in my opinion, another example of the incorrectnessof that decision.Here an employer committed the most serious viola-tions of Section 8 (a) (1) of the Act in a calculated effort to underminethe Union and avoid its statutory duty to bargain in good faith.While finding violations of Section 8 (a) (1), the majority holds thatthe Respondent nevertheless should be excused from its flagrant re-fusal to bargain on the ground that the Union did not request bargain-ing "in an appropriate unit." I do not believe that this decisioncorrectly follows the literal language of the statute or theBarlow-Maneycase,supra,upon which the majority, as in theWashingtonCoca Colacase, again relies. In the former case the Board was carefulto point out that a union should not be required to "precisely define"the unit it seeks to represent.Without this qualification unions wouldbe required to guess exactly which employees should be excluded fromor included in an overall unit for which bargaining was requested.The result, as here, is that an unlawfully motivated employer maycompletely destroy the union's majority and then maintain that theUnion had guessed wrong as to the status of some employees and fromthis argue successfully that it should not be found in violation ofSection 8 (a) (5). I can conceive of no doctrine more harmful tothe encouragement of collective bargaining.Itmay well be thatthe majority's decision in the instant case to exclude servicemen fromthe warehouse unit is right even though in several cases the Boardhas also included such employees in this type of unit .9 These matterscan always be settled in a representation proceeding which was at alltimes available to the Respondent in this case. In my opinion, how-ever, the fact that some employees are best excluded from a requestedunit should not be used to defeat the statutory requirement that anemployer bargain in good faith with the representative of its em-ployees.Here the Union had a majority among the employees itrequested.It also had a majority for a warehouse unit comprising asmaller number of employees, theidenticalunit found appropriateby the Board.Under these circumstances I would find that the Re-spondent violated Section 8 (a) (5) as well as 8 (a) (1) of the Act.MEMBERS BEAN and JENKINS took no part inthe considerationofthe above Decision and Order.O Jordan Marsh Company,78 NLRB 1031;TelevisionCompany of Maryland, Inc.,101NLRB 355. JOSLIN DRY GOODS COMPANYAPPENDIX ANOTICE TOALL EMPLOYEES561Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, sentiments, or activities; threaten our employees withreprisalsbecause of their union affiliations and activities; offerthem benefits to induce them to withdraw or refrain from unionaffiliationsand activities in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any like or related manner restrain or coerceour employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except asthat right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.We will not discriminate in regard tothe hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity onbehalf of any labor organization.JOSLIN DRYGOODS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on July 8, 1955, by the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Local No. 452, AFL,now merged with the Congress of Industrial Organizations, herein called the Union,against the Joslin Dry Goods Company,the Respondent herein,the General Counselof the National Labor Relations Board issued a complaint on November 30; 1955.The complaint alleges that the Respondent Company had engaged in and was en-450553--58-vol. 118-37 562DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDgaging in unfair labor practices within the meaning of Section 8 (a) (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, as amended (61 Stat.136), herein called the Act.Copies of the charge, complaint,and notice of hearingwere duly served upon the Respondent and the Union.The complaint alleges, in substance,that the Respondent violated Section 8 (a)(1) of the Act in that it interrogated its employees concerning their union activitiesand the identity of the employees who were leading the organizational, activities;threatened reprisals, offered economic benefits to their employees if they wouldrefrain from their union activities;urged them to repudiate their union affiliations, andunilaterally granted said employees a wage increase.The complaint.also allegesthat the Respondent engaged in unfair labor practices within the meaning of Section8 (a) (5) of the Act, in that it refused to bargain collectively with the Union. ,The Respondent in its answer admitted the jurisdictional allegations of the com-plaint and that the Union is a labor organization within the meaning of Section 2subsection (5) of the Act.The Respondent also admitted in its answer that theUnion requested it to bargain on June 29, 1955, and that the Union, by .telephone,discussed with Respondent a convenient date for a meeting, but justifies its refusalto enter into collective-bargaining negotiations with the affirmative explanation thattheUnion's request was based upon a unit inappropriate for collective bargainingand that on.June 29, 1955, and thereafter, the Union did not represent a majority ofits employees.Pursuant to proper notice given, a hearing was held on the issues framed by thepleadings in Denver, Colorado, from January 16 to 20, 1956, inclusive, before HenryS.Sahm, Trial Examiner.All parties were represented by counsel, and wereafforded full opportunity to participate in the hearing, to introduce relevant evidence,and to argue orally.Briefs were filed by the General Counsel and the Respondent,and have been carefully considered.Upon the entire record in this case, including the briefs filed by the parties and cita-tions of cases alleged to be dispositive of the issues in this case,and from observa-tion of the demeanor of the witnesses while testifying,the Trial Examiner makesthe following:FINDINGS OF FACT I1.THE BUSINESS OF THE RESPONDENTIt is conceded that Respondent, a Colorado corporation, is a wholly owned sub-sidiary of Mercantile Stores Company, Inc., a Delaware corporation, whose mainoffices are located in Wilmington, Delaware.Mercantile Stores Company, Inc.,through various subsidiary companies, including Respondent, operates 19 major de-partment stores, 34 junior department stores, and 13 branch appliance stores, locatedin 17 States of the United States, and 1 store in Hamilton, Ontario, Canada.Theoperations of Mercantile Stores Company, Inc., for the year 1954 amounted invalue to net sales of approximately $130,882,985; total income of $9,017,691, andnet incomeof approximately $3,523,491.Respondent, Joslin Dry Goods Company, operates 6 stores employing about 450employees: a major store located in Denver, Colorado, and 5 branch stores, of which4 are located in Denver and suburban towns, and 1 is located in Greeley, Colorado,55 miles from Denver.Respondent in the course and conduct of its business operations during the year1954, purchased merchandise and goods valued at approximately $8,000,000,, approximately 75 percent of which were purchased and shipped in interstate commerceto Respondent's 6 stores from points outside the State of Colorado. It is found,therefore, that the Respondent, Joslin Dry Goods Company, is engaged in commercewithin the meaning of the Act, and it is subject to the jurisdiction of the Board.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and foundthatthe Union is a labor organization within the meaningof Section2 (5) of the Act.' In resolving the disputedissues,where no mention is made of certain evidence intro-duced by the parties, it is not because consideration was not given to such evidence, butrather because it is regarded as immaterial to deciding the salient issues in this proceed-ing.Moreover, in this proceeding inasmuch as no refusal to bargain is found,infra,it isunnecessary to make any determination with respect to the appropriate unit or as to themajority status of the labororganization. JOSLINDRY GOODSCOMPANY563III.THE ALLEGED UNFAIR LABOR PRACTICESAlleged Violations of Section 8 (a) (1)The Unionbegan an organizationaldrive in June 1955 to recruit members fromamongat its mainwarehouse in Denver, Colorado.During the course of the organizational drive, 10"warehouse employees" 2signed unionmembership application cards.3These cardsauthorized the Union to act as bargainingagentfor the signers.On June 29, 1955,the Respondent Company received a letter from the Union in which the Unionclaimed to represent a majority of the employees who were employed at Respondent'swarehouse as truckdrivers and their helpers, warehousemen, and appliance andtelevision servicemen and requested the Company to bargain with it.The General Counselallegesthat after the Union requested the Company tobargain, Respondent's superintendent interrogated some of the employees with respectto their union activities and affiliations; induced employees to revoke the authoriza-tions they had previously given to the Union to represent them; increased the em-ployees' pay for the purpose of persuading the employees that they did not needthe Union to represent them; and threatened to do away with the Respondent's truckdelivery service if they persisted in adhering to the Union.These allegations arebased on the following testimony which was adduced by the General Counsel at thehearing.Arthur L. Ver Wey who was formerly employed by Respondent from April tothe latter part of July 1955, as an appliance serviceman, signeda unionauthoriza-tion card on June 20, 1955.On or about the 1st of July 1955, Jordan, superin-tendent of Respondent, called Ver Wey to his office in the main store which is abouta mile-from the warehouse.Ver Wey testified that Jordan asked him to "submit aletter to the Union" revoking the authorization he had given the Union to representhim.Ver Wey's testimony continues as follows:[Jordan] said he had contacted most of the men at the warehouse in the appli-ance departments and finding them very much opposed to having the Companyorganize, he said he didn't believe in any outsiderscoming in and telling himhow the Company should be operated.He also mentioned the fact that wewould be put on a forty-hour week instead of forty-eight hour straight timewhich he was very much opposed to. I believe that was one of thedeterminingreasonsI submitted this letter.He did make mention of the fact that he couldleaseout. the drivers and this service work in both departments?Ver Wey was asked later that same day to return to Jordan's office.At the timehe was working at a customer's home and was contacted by Brewer, one of hissuperiors,who telephoned the customer's home and asked the customer to tellVer Wey to call him (Brewer) back.When he did, Brewer told him that "Mr.Jordan wanted that letter [revoking his union authorization] that I had promised."Brewer then told Ver Wey to come immediately to Jordan'soffice.Ver Weytestified that, "Mr. Jordan was there and myself, and I had the letter written inmy own words before I arrived at the office.His secretary typed it and I signedit."An original and two copies were typed; the original was mailed by theRespondent to the Union, a copy given to Ver Wey, and another retained by theCompany.5_2 The term "warehouse employees"isused hereinin a descriptivesense and not as alegal conclusion..8 The General Counsel contends that the appropriate unit at the warehouse comprises17 employees : 8 truckdrivers and helpers, 4 television repair servicemen, 4 appliance repairservicemen, and 1 warehouseman.Respondent contends, however, that four additionalmen who wort: at the warehouse are not supervisors within themeaning ofSection 2 (11)as claimed by the General Counsel but rather rank-and-file employees.Respondent alsocontends that if the unit proposed by the General Counsel is an appropriate one, then 2other employees (carpet serviceman and dockman) should be included in this unit or atotal of 23 employees.4 At one time, Respondent's deliveries of merchandise to customerswere handledlargelythrough separate contract with an independent delivery service.Deliveries of appliancesand other large bulk items were handled by Respondent. In mid-1954, the Companybought trucks, employed 8 drivers and helpers which presently handle 25 percent of theCompany's deliveries, the other 75 percent being handled by an independent deliverycompany.5Allof the employees'letters to the Union revoking their authorizations were mailedby the Respondent. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen Ver Wey was askedon cross-examinationif Jordan told him that he hadto sign theletter, he answered:He didn't tell me I directly had to, no. I wasn't forcibly madeto sign aletter, but from what I surmised from the interview, my interpretation of thevisit, it would be advisableto signthe letter from the matters that Mr. Jordanpresentedme and the fact that the Company changed their policy and inallowing time and a half after 40 hours.6Robert P. Canada, who is presently employed by Respondent as a truckdriver,signeda union authorization card on June 17, 1955. Jordan spoke to him onJuly 1 at the warehouse.Canada testified that Jordan first advised him that hispay was to be raised $13 a week, and that the employees had no need for a union.The followingmorning,July 2, Canada was told to report to Jordan's office.Canada testified as follows:He started telling me about this letter he'd received from the home officespecifying he was unfair to his men and they should get wages up to wherethey belong so everybody'd be satisfied.Again he started telling me what hedidn't like about the Union and he showed me a piece of paper he had onhis desk with two columns, "Yes" and "No" columns, with the names covered.He had the names covered.And it specified whether they wanted Union ordidn't want it. I only seen one check mark with "Yes" on it and after onename.Then he asked me. if I'd considersigning asimilar letter to that effect.I told him I didn't know. It was a letter he'd received from one of hisemployees specifying that he don't want nothing to do with the Union afterhe heard the Company was one hundred percentagainstit,and he asked meif I'd considersigning oneof thoseletters.I told him, "I don't know."Hesaid, "Think it over the holidays and let me know."On July 5, Jordan again called Canada to his office.His testimony continues:Iwent in and Mr. Jordan says, "Have you made up your mind?" I says, "Idon't know yet."He said, "Well, we could sell the trucks and all you boyswould be out of work.We don't want to do that because we're making moneyusing ourown trucks and using our own men."He asked me if I'd sign and Itold him I'd think it over and let him know the next morning.When Jordan called the next morning, Canada went to his office. Canadatestified:Iwent in and he says, "Have you thought it over?" I told him "yes" that I'dsign.He produced this letter he had already prepared stating the Union-Ididn't want to have anything to do with it, to send back my letter [authoriza-tion card].I signed it and he says, "I'm glad you signed that because if youhadn't have, I got orders from the home office I was supposed to take somedrastic steps."Thomas L. Rogers, who is presently employed as a truckdriver by the Respondent,signed a union authorization card on June 13, 1955.On July 1, Jordan called himto his office and told him he was to get a raise in pay. Rogers' testimonycontinues:.Then he asked me if I had been contacted by the Union representative,and I said I had and he asked me if I signed a card. I told him "Yes" andhe asked me if there had been an instigator, and I told him the boys gottogether on their own.On July 5, Jordan again called him to his office and said, according to Rogers:"Well,'I suppose you can see we are trying to improve things around here," andhe said, "I have talked to all the boys and there's only six of them left thatare for the Union.And then he said-and I know one of the boys he talkedto didn't know what he signed and he sent the letter to the Union asking themto return his card.And he says, "I have one of the fellows here that askedme to withdraw his card from the Union."And then he asked me if I would6Respondent's counsel on cross-examination asked : "So you did it because you wantedto rather than because Mr. Jordan was threatening you or forcing you to do it." VerWey answered : "I would say that I voluntarily signed it, yes." JOSLIN DRY GOODS COMPANY565write a letter.He said, "I believe in giving you older boys a chance to writea letter asI think it would be to your advantage. I don'tcare too muchabout the fellows that haven't been here so long."And then I told him thatI'd have to think about it or that I'd let him know that evening.And as wewere going out of the office, he told me New York had given him authorityto decide whether to use his own trucks or rent trucks out.He said he'd haveto see.Well, when I got back in about 4:15 Tom Grieve asked me if I had called Mr.Jordan, and I told him "No."He said, "you'd better call him right away as,he is going to leave."And I went and talked to Bob Canada and we decidedwe'd better write the letter or we would be jeopardizing our job. . . . So wewent up to the store to get our paycheck, and I went in to get my pay and thegirl in the payroom told me that Mr. Jordan wanted to see me right awayin his office.So I went to his office and he asked me if I would write theletter.I said I would, and I would write a few words and give it to him thenext morning...[The following morning] I went right to the store and Ihad a few words written on a piece of paper and I handed it to Mr. Jordan,and he read it and said that he didn't like the way it was phrased and that heknew about these legal deals, and that he'd like to rephrase it for me.Well herephrased it and handed it to me for me to read.And then he called in Mr.Robb [personnel manager] and had him type it up and I signed.He typed upthree copies and I signed them, and he gave me one.Robert L. Edwards, a truckdriver for Respondent, signeda unionauthorization,card on June 17, 1955, designating the Union as his agent for collective-bargainingpurposes.On July 2, 1955, Jordan, Respondent's superintendent, told Edwards thathe was increasing his salary $13 a week because the Company wanted to share itsincreased profits with its employees?Edwards also testified that Jordan asked;him at that time:if this thing ever came to a vote, he told me he had no objection to theUnion, but that they didn't wish to be dictated to, anybody telling them how,to run their business, and he said if it ever come to a vote he wished that I.would remember the raise.They were doing it for us... .Robert E. Guyer who is presently employed by Respondent as a truckdriversigned':a union authorization card on June 17, 1955. Jordan called him to his office onJuly 1 or 2 and informed him that he would receivean increasein pay. Jordanthen asked him, "What I thought about the Union..He asked me if I would'.sign the card. I told him `No.'He said something about a vote. `Well,' I says,.if the boys want a union, I'll go along with them to make the majority greater."Robert L. Beckham, who is presently employed by the Respondent as a truckhelper signed a union authorization card on June 8, 1955.On July 2 he was..called to Jordan's office.His testimonyis asfollows:[Jordan] talked about the pay raises.Then he says, "how would you like tohave a nice pay raise?" I said, "pretty nice, I never refuse anything like that."Then he went on to say, how would I be voting, would I be voting for themajority if I would go Union. I said, "I'd vote for the majority if the boys;go along with it."On or about July 6, Jordan again called Beckham to his office.At that time,Beckham testified that Jordan said:... he had the go-ahead from the officials of the Company that they couldrent trucks out cheaper than they had been using them in the warehouseand . . . he showed me three letters, but I didn't get to see thenames onthese letters, where the men would sign the Union withdrawal.And he askedme if I'd sign a letter. I told him-I asked him-I says, would it affect myjob in that I was newest man there? and he said, "no."He said I would notbe laid off if I signed the letter.Then he, after that, he called a stenographerin and he dictated a letter to the Union stating that I wanted my card back.4 Edwards testified that he had received a $5-a-week raise, effective June 15, 1955, butonly after he had appealed to five company officials. The $13-a-week raise of which Jordannotified him on July 2, 1955, was -unsolicited. 566DECISIONS OF NATIONAL.LABOR-RELATIONS BOARDRobert J. Ferris, who was formerly employed in Respondent's television repair,shop, signed a union authorization card on June_ 9, 1955.Ferriswas called toJordan's office on July 1 or 2 and informed that he was to receive a raise in salary.Ferris' testimony continues as follows:Then [Jordan] said that he knew all about the Union and he said some ofthe fellows had told him that I had initiated the Union and he said I hada good record in any department I had worked for, he'd gotten good reports.He felt this was like a kick in the teeth .to the Company and he said further,"frankly if we had known you were strong Union when we hired you, wewouldn't have hired you because the Company doesn't like to hire that kindof men."Then he asked me what I thought of the whole thing. I said,well, I thought that I appreciated the raise but I still felt we needed representation.Ferris testified that 4 or 5 days later, which would place the date sometime be-tween July 5 and July 7, Jordan again called him to his office. Ferris testifiedthat:... [Jordan] said knowing how I felt about the Union he didn't think I'dwant to sign the statement like some of the boys had been signing, and Isaid, no, I didn't want to sign any statement.And then he said, at that, time,that I represented the minority.He said that most of the boys felt, with thenew raise and everything they didn't need a Union and that's about the gistof it. .At one of the two meetings, I don't remember which one it was,he said that they might do away with the trucks and the drivers, and hementioned it.He didn't say definitely.He said we might do away with them.Holman D. Long, who is presently employed by the Respondent as a helper onone of its appliance trucks signed a union authorization card on June 17, 1955.On July 5, Jordan called him to his office.Long's testimony follows:He asked me how I felt about the Union. I told him I had belonged to theTeamsters Union since 1937 and at the time still carried a card.And thenhe went ahead and asked me if I had been approached and had signed a card.I told him I had. Then he asked me who I was approached by, and I toldhim I'd rather not answer that.Then he went ahead and outlined where hehad a substantial raise figured out for me, to be a nice increase of approxi-mately $12 per pay period, and that was about all of it.The following morning, Jordan again called Long to his office.Long testifiedthat:[Jordan] explained to me that the boys were signing some letter to the effectthat they didn't want the Union and it centered between two of us, of whichone of us was myself..I told him if he would have the letter typed up Iwould sign it as I felt I had no other alternative.He called in his secretaryand helped me dictate the letter to the effect that we didn't want the Unionto represent us.However, before I did sign this letter, I asked him if therewould be any hard feelings towards the one that had instigated it, and hesaid "none whatsoever," and I signed the letter, and that was it.Arthur G. Oetken, truckdriver, and Paul R. Whitehead, television repairman,testified that they signed union authorization cards.IvarN. Jordan, superintendent of the Respondent Company, testified that hebegan a wage survey in March 1955 to determine whether the so-called warehouseemployees were entitled to an increase in salary. It was upon the basis of thissurvey, he testified, that he decided on June 15 to raise wages and on July 1, henotified the warehouse employees that he had granted them a wage increase effectiveJuly 15, 1955.Jordan's direct testimony continues as follows:Q. Did you talk to some of the employees of Joslin's about the union afterJune 29th, after you received this letter?-A. Yes.Q.Where did you talk to them?-A. Well, in two places, at the warehouseand in my office.Q.What was your purpose in talking to these employees?-A. Well, I -hadnever heard anything about the union and I felt that I should find out a littlemore about what was going on, if anything. I supposed that I could give JOSLIN DRY GOODS COMPANY567some credence to this letter but I,wanted to find out for myself. I wantedto find out just what it was all about actually.Q.When you say ."find out what it was all about," what do you mean?-A.Well, for example, he [union representative] said that he represented themajority of our employees, and I just didn't hardly think that he did, and Iwanted to talk with some of the employees, try to determine for myself whatthe whole story was, and I knew that there had been an increase in the workfor them.And I, at that time, decided to talk to them and tell them howwe felt as a store about the working conditions, wages and hours for thatgroup, and to outline our policy, and to tell them that even though we hadthis group of truckdrivers, especially in our own minds, as sort of on a testbasis as far as the trucks were concerned, that I wanted them to know thateverything, at the moment, seemed to be going all right and ,that, as far aswe were concerned, they were entitled to increases and they were going toget. it, and to find out if there was anything in the way of working conditionsthat they didn't like, and to see what I could do about correcting them.Andalso I told them, during this time, that since these trucks had been on anexperimental basis, that I'd always held it within my authority to use renteddelivery if I felt it was expedient economically to do so. I think that's whatsome of their remarks stem from.Q. Did you indicate to them that if the union came in or if the unionwas voted in you would change yourmethod of delivery?-A.No, I didn'tsay anything as far as tying my remarks to the union. I did mention somethingabout the organizational campaign that I assumed had been going on fromMr. Lindsay's letter,However, I didn't even know there had been. But Iwanted to find out,as I have said,justwhat had been going on. So I toldthem, first of all, this was a free country.They could do as they wished.Theycould not tell me a thing they didn't want to. I wanted them to knowthe company's position in this matter because I felt,before they made a finaldecision in the case,that if anything ever came for vote they were entitledto -know both sides, and I wanted them to know the company's side of thematter.I told them we never found it necessary to work with a collectivebargaining agent and I had hoped that, as far as I was concerned, that itwouldn'tbe necessary.But if the majority of them wanted a union,that'swhat they would get.I asked them,if they wouldn'tmind telling me, thatitwas voluntary on their part to answer, whether they had participated inany of this organizational campaign.I received three answers,in a general way,from them.One was "No, I haven't heard anything about it." The otherwas; "Yes, but I haven't paid much attention to it."The other was, "Yes, Ihave participated."And a couple of them actually declined to answer me,and I didn't press it any further.With the indications of the ones that,answered"Yes I told them I would like them to consider,after hearing thecompany's position,to withdraw from any such action if they felt that wasthe thing to do, and some of them did withdraw and wrote letters with thehelp of our store secretary.Q.Why was the store secretary brought into it?-A. I felt that there wasno' real reason other than legibility or clarity of the letters rather than in theirown handwriting.Ihad no ulterior motives in it.Actually, I called thesecretary in and they dictated the letters,in the main, to the store secretary.I think, with one exception.She typed them out and they signed them, andone was mailed by the store to the union or to the Teamsters 452, I believe.On cross-examination when Jordan was asked if he had decided on June 15to give the men a raise why did he wait until July. 1 to notify them, he answered:"I just plain didn't get around to it."Q. Until after you called New York after the 29th.After that call youannounced it to the employees.Isn't thatcorrect?-A. That'scorrect.Q. All right.And you heard about the union , organizing on the 29th,didn't you?-A. . . We discussed it, Mr. McWilliams and I discussed itwith the home office, sometime after the 29th, probably on the 30th.Q. And the, next day you started advising the employees that they: hadthisraise.-A. That's correct.merely suggested that since I had the increase instituted and actually started inthe works,to go ahead and announce it. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionsTo summarize briefly, then, that part of the complaint alleging that Respondentviolated Section 8 (a) (1) of the Act 8 avers that the employees were interferedwith, restrained, and coerced in the exercise of the rights guaranteed them underthe Act in the following respects: threatened with economic reprisals because oftheir union sympathies and promised economic benefits if they did not join theUnion; interrogated concerning their union activities and membership and ques-tioned about the identity of employees who were leading the Union's organizationalactivities.Respondent contends, however, that under the circumstances presentedin this case, it felt it necessary to make inquiry of the warehouse employees todetermine. whether there was any basis for the allegation made in the union letterwhich was received by it on June 29, stating that a majority of the employeesemployed at the warehouse as truckdrivers, truck helpers, warehousemen, applianceservicemen, and television servicemen had authorized the Union to represent themin collective bargaining.The Respondent also denies that the employees werethreatened or coerced; on the contrary, Respondent contends that the employeeswere assured that there would be no reprisals if they decided to join the union.In determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8 (a) (1), the test is not the employer'sintent or motive, but whether the conduct is reasonably calculated, or tends to,interfere with the free exercise of the rights guaranteed by the Act .9Then, too, onthe issue of whether the Respondent violated Section 8 (a) (1) of the Act, it is notrequired that each item of the Respondent Company's conduct be considered sep-arately and apart from all others but consideration must be given toallsuch conductas a whole.10The Board has held that an employer's systematic questioning of employeesabout a union's status with its employees in a bona fide attempt to determine thevalidity. of theUnion's representation claim is notper seunlawful unless anoverall perspective of the factual situation discloses the interrogation was conductedunder such circumstances, and in such a manner as restrained or interfered withthe employees in the exercise of their rights.11While the act of questioning employeescannot abstractly be declared to constitute a violation of Section 8 (a) (1) oftheAct, nevertheless, if the setting, the conditions, the methods, the incidents,the purpose or other probative context of the particular situation can be appraised,in reasonable probability, as having the effect of restraining or coercing the employeesof this section of the Act.12In applying these tests to the evidence in this case, it is found that Respondent'scourse of conduct violated Section 8 (a) (1) of the Act for the reasons hereinafterindicated.Accepting Respondent's contention that its purpose in questioning theemployees was to ascertain whether the Union represented a majority of itswarehouse employees in order to decide how to respond to the Union's demandfor recognition, nevertheless, its methods in obtaining this information was accom-plished in a manner which went beyond the limits permitted by the Act.Assuming8 The relevant provisions of the National Labor Relations Act, as amended (61 Stat.136, 29 U. S. C., Sees. 151,et seq.),are as follows :UNFAIR LABOR PRACTICESSEc. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 ;ss*sRIGHTS OF EMPLOYEESSec. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition of em-ployment as authorized in section 8 (a) (3).°N. L. R. B. v. Illinois Tool Works,153 F. 2d 811, 814 (C. A. 7).1°N. L. It. B. v. Popeil Bros., Inc.,216 F. 2d 66, 68 (C. A. 7).11Blue Flash Express, Inc.,109 NLRB 591 ;Graber Manufacturing Company, .Inc.,111NLRB 167;Lily-Tulip Corporation,113 NLRB 1267.12N. L. R. B. V. Protein Blenders, Inc.,215 F. 2d 749, 750 (C. A. 8). JOSLIN DRY GOODS COMPANY569this asserted right to question employees in order to determine the validity of aunion's representation claim is vouchsafed to the Respondent, nevertheless, itsright is limited by the Act to the extent that it cannot be exercised in such amanner as to amount to an interference with, restraint, or coercion of, the employeesin the exercises of the rights guaranteed to them by the Act. This is especially truein the insecure organizational period, as here, where the employer can make aseemingly innocent question suggest his displeasure with employees who supportthe union.Such questions may convey an imagined threat of reprisal, even if theemployer intends neither the threat nor the reprisal.Respondent's justification for the interrogation of its employees on the ground thatitspurpose was to verify the Union's representation claim in order to ascertainwhether the Union was entitled to represent the employees is belied by Jordan'sthreats to discontinue its truck delivery service.But even assuming that verificationwas Respondent's objective, it would hardly justify imposing upon employees thecoercion implicit in questioning them on an individual basis, and in some casesmore than once, and under the circumstances disclosed by the evidence in thisproceeding.Respondent's increasing the employees' wages 2 days after the Union's demandfor recognition, lends persuasive force to the conclusion, and it is so found, that thepay increases were granted at the time for the purpose of persuading the employeesthat they would be better off without union representation.13The Respondent'sresponse to the stimulus of the Union's representation claim was to alienate theUnion's adherents by increasing their wages.The survey which Jordan testifiedthat he undertook in March 14 to determine whether these employees were entitledto a pay increase was pursued in a leisurely manner until the Union came upon thescene, at which time it was determinedly completed and the wage increase announced2 days after Respondent received the Union's letter. Such a chronology cannot berationalized as a mere temporal coincidence. In arriving at the conclusion as tothe purpose of the wage increases, reliance has been placed upon the belief that theJuly first wage increase was not put into effect pursuant to normal managementpolicy, in view of the fact that a wage increase had been given the warehouseemployees only a month prior to the July first increase.Also, the precipitate Julyincrease was in an amount considerably more substantial than the wage increasesRespondent had granted these employees heretofore.Additional conduct of Respondent which are singly and in combination unfairlabor practices are: (1) Jordan's tactics and participation in the preparation of letterswhich eventuated in some of the employees revoking the authorizations previouslygiven to the Union to represent the signers as bargaining agent; 15 (2) Jordan'squestioning Rogers as to who was the "instigator" of the Union and employee Longas to who had solicited him to sign a union authorization card; and (3) Jordan'sstatements to Ferris, Rogers, Beckham, and Canada that the Respondent might dis-continue its delivery service.16This was not a mere prophecy as Jordan, who was1 of the 2 dominant figures in the management of the Respondent Company, "hadthe power to change prophecies into realities." 17The questioning of the employees in this case is contemporaneous with and linkedto the other proscribed activity described above, and it is conduct aimed and directedat inducing the warehouse employees to take the kind of action it was successfulin obtaining from the individuals that Jordan called to his office.That theemployees felt the restraint, interference, and coercion flowing from Jordan's ques-tioning of them is apparent from the following facts.Ver Wey testified that hesigned the revocation letter to the Union because, "from what I surmised from myinterview [with Jordan], my interpretation of the visit, it would be advisable tosign the letter from the matters that Mr. Jordan presented me...... In addition,13Wilson &Co., 115 NLRB 327 (Intermediate Report).14Robb, the personnel manager, testified on cross-examination that the wage survey wasbegun a "month or more" before June.15The Board and the courts have repeatedly held that the requirement of the Act, thatan employer observe strict neutrality in the employees' choice of a bargaining representa-tive, is flouted when the employer, as here, undertakesactivelyto secure resignations fromthe Union.American Bottling Company,99 NLRB 345, 348-350, enforced 205 F. 2d 421(C. A. 5) ; N.L. R. B. v. Gate City Cotton Mills,167 F. 2d 647, 648 (C. A. 5).11AtlasUnderwear Co. v. N. L.R. B., 116 F. 2d 1020, 1023 (C. A.6) ; Idaho Egg Pro-ducers,111 NLRB 93 at page 103, 229 F. 2d 821 (C. A.9) ; Sunrise Lumber & Trim Corp.,115 NLRB 866.17Sardis Luggage Company,114 NLRB 446. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDLong testified, "I told [Jordan] if he would have the letter typed up I wouldsign, itas I felt I had no other alternative."Such interrogation,carried on,as here, with respect to their union membership, theextent of their organization, the identity and union activity of other employees andJordan's threatening to liquidate the truck-delivery service, in conjunction with thecircumstances under which the wage increases were granted, constitutes unlawfulinterference with employees' rights under the Act.18 It is found, therefore, that inconsidering the conduct described above, not simply in isolation, but cumulativelyand compositely as well, that it was intended and so timed as reasonably to havethe effect of interfering with the rights guaranteed to employees by Section 7 of theAct and constituted interference, restraint, and coercion in violation of Section 8 (a)(1) of the Act.19The question of whether the Act has been violated, however, requires not only anappraisal of the particular conduct which has been described above, but also a deter-mination of whether the Respondent Company is liable for the statements and con-duct of Jordan. Jordan, superintendent, and the second in command in the Re-spondent Company hierarchy, had authority to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or discipline employees, as well as theauthority to direct their work or to adjust their grievances. Jordan, therefore, isfound to be a supervisor within the meaning of Section 2 (11) of the Act so as tomake Respondent liable for his statements and conduct.Alleged Violations of Section 8 (a) (5)The Union wrote a letter, which was received by the Respondent Company on June29, 1955, requesting contract discussions and claiming to represent a majority of theemployees who were employed at Respondent's warehouse as truckdrivers and theirhelpers,warehousemen, and appliance and television servicemen.On Saturday,July 2, 1955, Charles F. Lindsay, secretary-treasurer of the Union, telephoned IvarN. Jordan, Respondent's superintendent, to inquire whether he had received theUnion's letter requesting the Company to bargain with it as representative of itswarehouse employees. Jordan replied he had, whereupon Lindsay requested thata meeting be scheduled with a view to discussing a contract.From this point for-ward Lindsay's version of what transpired differs in some respects from that ofJordan's.Lindsay testified that Jordan told him that, "he was rather busy at the time and thathe would contact me later the following week. I said `okey."'According to Jordan,he told Lindsay he "would be out of town for a few days.and I asked him ifhe would call me later the next week.And I don't remember that he answered that.He just said, `Well, all right' and hung up."There were no further negotiationsthereafter between Lindsay and Jordan or any other union or company representa-tive with respect to recognition and/or bargaining.On July 8, 1955, the.Union fileda charge with the Board alleging,inter alia,that the Respondent "employer refusedto bargain with the Union."Section 8 (a) (5) of the Act provides that:It shall be an unfair labor practice for an employer to refuse to bargaincollectively with the representatives of his employees. .. .Jordan, superintendent of the Respondent Company, had notified .Lindsay, theunion representative, when he telephoned him on July 2, that he was preparing togo out of town over the July 4th holiday weekend, and requested that the matterbe left in abeyance until his return the following week.Lindsay admits- he agreedto Jordan's request that the contact be made "later the following week,.." but therecord is not clear as to who was to contact whom.Nevertheless, no definite datewas set for a meeting; there was no subsequent effort by the parties to meet orconfer, and the Union, 6 days after this July 2 telephone call, filed an unfair laborpractice charge with the Board.Under these facts, it would not be reasonable to hold that the Respondent's conductsconstitutes substantial evidence upon which to base a finding ofa refusalto bargain.An employer is entitled to a reasonable time, varying according to the circumstancesof the case, in which to consider the validity of a union's request to bargain.20Thelength of time accorded Respondent here: from June 29. to July 8, or the fourthbusiness day from the July 2d telephone call, was not a sufficiently reasonable19Joy Silk Mills, Inc. V. N. L. R. B.,185 F. 2d 732, 743, 744 (C. A., D. C.).19N. L. R. B. v. Gate City Cotton Mills, supra; Graber Manufacturing Co., Inc.,111NLRB 167-169.11SeeMrs. Natt's Bakery,44 NLRB 1099. JOSLIN DRY GOODS COMPANY571length of time for Respondent to determine the validity of the Union's claim, in viewof its doubt, as evidenced by its making inquiry of its employees, that the Unionrepresented a majority of the warehouse employees.Under the circumstances inthis case, it would not be an unreasonable limitation to hold that before the Unionswore out its charge that the Respondent should have been offered a reasonableopportunity to determine the validity of the Union's representation claim,21 and notbe placed in the position of being accused of refusing to bargain with respect tounstated demands.The obligation to bargain collectively encompasses a correlative and affirmativeduty of equitable dealing.Collective bargaining is stifled at the source if the partyupon whom the demand is being made, is not accorded a reasonable opportunity toinvestigate and determine the validity of the representation claim.Even assumingarguendothat the unit for which bargaining was requested is appropriate and that theUnion represented a majority of the employees, nevertheless, if the Respondent hadnot been accorded sufficient time to resolve its doubt with respect to the unit andmajority when the charge was filed on July 8th, it follows that there could beno refusal to bargain if there was no obligation to bargain at that time.22Moreover, the record fails to disclose that Jordan refused Lindsay's request tobargain.Indeed, if Jordan's version of what transpired is accepted, one interpreta-tion of the evidence would be that the initiative was left with Lindsay to arrange fora meeting and that he elected not to do so, but to file an unfair labor practice charge.The filing of an unfair labor practice charge, assuming Lindsay left Jordan underthe impression that he would contact him "later the following week," does not appearto foster the good-faith indicia defined in Section 8 (d) of the Act.23However,regardless of whose version is accepted as true, the bona fides of the Respondent,under the circumstances presented here, could best have been tested at that junctureby further affirmative steps 24 by the Union looking toward a definite meeting dateand collective bargaining before the charge was filed. It is concluded, therefore,that the evidence presented by the General Counsel in this case falls short of estab-lishing such bad faith on the part of the Respondent in its dealings with the Unionas constituted a refusal to bargain within the meaning of the Act.25Nor is theTrial Examiner persuaded that the evidence is substantial enough to support a findingthat the Respondent's conduct constituted a refusal of the Union's request to bargain 26In view of the precipitate manner in which the charge was filed, less than a weekafter the last telephone conversation between the parties on July 2, and the posturein which the matter was left at that time, and the fact that there is no evidencethat Jordan's request for a few days' delay was in itself a pretext to evade collectivebargaining, in addition to the fact that a sufficiently reasonable time was not af-forded Respondent to determine whether there was any basis for the Union'srepresentation claim, it is concluded that in the absence of any demand which theUnion desired to make on behalf of Respondent's warehouse employees, and. inthe absence of any reasonable opportunity to negotiate, there could be no refusalto bargain.To hold that Respondent refused to bargain would be, in effect, toignore the Union's conduct in not affording Respondent a reasonable time to considerthe validity of its representation claim.Such a holding would be inherently in-equitable in that it would penalize the Respondent for conduct induced by theUnion's actions.Moreover, there is an implied understanding that neither party21N. L. R. B. v. Jones & Laughlin,301 U. S. 1, 44, hold that Section 9 (a) of the Actimposes upon an employer only the duty of negotiating with the authorized representa-tive of a majority of his employees.At the time the charge was filed in this case, theRespondent was exercising this privilege, namely, the right to ascertain whether theUnion did represent a majority of its employees.22 See N. L.if.B. v. Jackson Press, Inc.,201 F. 2d 541, 544-545 (C. A. 7) ;TexarkanaBus Co., V. N. L. R. B.,119 F. 2d 480, 484 (C. A. 8) ;C. L. Bailey Grocery Company,100NLRB 576.22 ". . . to bargain collectively is the performance of the mutual obligation of the em-ployer and the representative of the employees to meet at reasonable times and conferin good faith with respect to wages, hours and other terms and conditions of employ-ment, or the negotiation of an agreement, or any question arising thereunder, . . .24Neither in its letter received June 29, nor in its telephone call of July 2, did theUnion offer any tangible evidence of its alleged majority.SeeTexarkana Bits Co. v.N. L. R. B., supra,at page 484.21 SeeGreen Colonial Furnace Company,52 NLRB 161, 163;American Rubber ProductsCorp.,214 F, 2d 47, 54 (C. A. 7).28 InKeegan v. U. S.,325 U. S. 478, 487, "refuse" is defined as, "to decline to accept ;to reject; ... 11 572DECISIONSOF NATIONALLABOR RELATIONS BOARDto collective-bargaining negotiationswill affirmatively prevent performance by theother and thus preventeffectivenegotiationas a means ofmaintainingthe "normalflow of commerce.. 1127 It is recommended, therefore, that the complaint bedismissed insofar asit alleges aviolation of Section 8 (a) (5) of the Act 28The next question to be decided is whether the Respondent's conduct which vio-lated Section 8 (a) (1) changes the above finding that Respondent did not refuseto bargain within the meaning of Section 8 (a) (5) of the Act.The GeneralCounsel in his brief refers to one Board case which appears to indicate in a marginalreference 29 that where an alleged refusal to bargain is accompanied by the unilateralgrantingof wages or violations by interrogation, that it is a"per se"violation ofSection 8 (a) (5).However, this concept was discredited inThe Walmac Companycase,30 where the Board stated:Apparently, it is the theory of the Trial Examiner that in any situation wherea unionclaims, but is denied recognition as majority representative and theemployer commits any form of unfair labor practice,ipso facto,the employeralso thereby violates. Section 8 (a) (5).We cannot agree with this principleand past Board decisions do not support it.InHarcourt and Company,Inc.,31the Board stated:Our colleague apparentlyassumesthat every interference by an employerwith the right of its employees to bargain collectively through representativesof their own choosing isper sean unlawful refusal to bargain with theirstatutory representative.We do not understand this to be the law.It is well established that the violations of Section 8 (a) (2), (3), (4), and(5) are species of the generic unfair labor practices defined in Section 8 (a)(1), and hence conduct violative of those sectionsisalsoviolative of Section8 (a) (1). The converse, however, is not true. For example, interferencewith the right of the employees to bargain collectively is a much broader con-cept than a refusal to bargain with their statutory representative. Indeed, thecommissionof any of the unfair labor practicesdefined inthe Act constitutesat least an indirect interference with that right, for the Act wasdesigned to en-courage collective bargaining and to assure the employees the right to bargaincollectively through representatives of their own choosing.Thus, coercivestatements by an employer that is calculated to prevent its employees fromorganizing for the purpose of collective bargaining . . . ; constitutes acts ofinterferencewith the right of the employees to bargain collectively,just asdoes a direct refusal to bargain with their bargainingagent.Under our dis-senting colleague's theory, all such conduct would constitutean independentviolation of Section 8 (a) (5).We cannot agree with this legal conclusion.It isfound, therefore, that under the facts in this case, and the applicable law,the Respondent's conduct which violated Section 8 (a)(1), supra,is notcontrollingin determining whether there was a refusal to bargain by it within the meaning ofSection 8(a) (5) of the Act.32HI. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section I, above, occurring in con-nection with the operations of the Respondent, have a close, intimate, and substan-21 SeeMastro Plastics v. N. L. It. B.,350 U. S. 270.21 The United States Supreme Court inN. L. It. B. v. ColumbianEnamelingctStampingCo., 306 U. S. 292, 298, recognized that there can be no bargaining without arequestand that in the absence of some request by the union, an employer is not guilty ofrefusingto bargain within the meaning of Section 8 (a) (5) of the Act. As the Courtstated in that case, "The employer cannot, under the statute, be charged with refusalof that which is not proffered." So too, in this case, Respondent cannot be charged withrefusal of that which it has not had a reasonably sufficient time to consider.20W. T. Grant Company,94 NLRB 1133, 1134,footnote 5:The granting of these benefits, without consulting the Union, constitutes an inde-pendent violation of Section 8 (a) (5) of the Acteven without regard to the Re-spondent's purpose.[Emphasis supplied.]so 106 NLILB 1355, 1356; see alsoKTRHBroadcastingCompany,113 NLRB 125.w 98 NLRB at pages 900-901.12 See A. L.Gilbert Company,110 NLRB 2067, 2069-2071 ;N. L. It. B. v: Jacl naivPress,201 F, 2d 541 at pages 545-546 (C. A. 7). WESTINGHOUSE ELECTRIC CORPORATION573tial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it shall be recommended that the Respondent cease and desist therefrom and takecertain affirmative action which it is found necessary to effectuate the policies ofthe Act.It has been found that the Respondent, by inducing its employees to repudiateinwriting their union authorizations, by granting wage increases, and by threatsand interrogation, interfered with, restrained, and coerced its employees in violationof Section 8 (a) (1) of the Act. It shall be recommended that the Respondentcease and desist therefrom.Inasmuch as Respondent's antiunion activities are not so extensive in mannerand scope and are not of such an aggravated character as to indicate an attitudeof general opposition to employees' rights, it will be recommended that Respondentonly be required to cease and desist from in any like manner interfering with,restraining, or coercing its employees in the exercise of the rights guaranteed themin Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAw1.The Union herein is a labor organization within the meaning of Section2 (5) of the Act.2. Joslin Dry Goods Company is an employer, who at all times material hereto,was engaged in commerce within the meaning of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent Company has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.5.The Company has not committed the violations of Section 8 (a) (5) of theAct, -alleged in the complaint.It is recommended that the allegations of thecomplaint setting forth said violations be dismissed.[Recommendations omitted from publication.]WestinghouseElectric Corporation(SturtevantDivision)andInternationalUnion of Electrical,Radio and MachineWorkers,CIO, Petitioner.Case No. 1-RC-2077. July 9,1957DECISION AND ORDERPursuant to a stipulation for certification upon consent electionand the election held pursuant thereto, International Association ofMachinists,AFL-CIO,hereinafter called the Union, was certified onApril25, 1951,as the collective-bargaining representative in a unit ofproduction and maintenance employees at the Employer'sHyde Park,Massachusetts,plant, and South Boston, Massachusetts,warehouse,excluding among others time-study men.On December 14, 1956, theUnion filed a motion for clarification of certification, requesting theBoard to find that the classification of layout-calculator is included inthe certified unit.On December 31, 1956, the Board issued a notice118 NLRB No. 67.